Exhibit 10.6

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made by and between THE PEP BOYS—MANNY, MOE & JACK,
a Pennsylvania corporation (the “Company”), and Jeffrey C. Rachor (the
“Executive”), on the date of the last signature below (the “Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company desires to retain the employment services of the Executive
and the Executive desires to accept such employment by entering into this
Employment Agreement on the terms and conditions as set forth herein (the
“Agreement”);

NOW, THEREFORE, in consideration of the representations, warranties and mutual
covenants set forth herein, the Company and the Executive agree as follows:

1.     Position and Duties.

(a)   The Executive shall serve as the President & Chief Executive Officer
(“CEO”) of the Company and shall perform such duties and services incident to
such positions and such other reasonably related duties as may be assigned to
him from time to time by the Board of Directors of the Company (“Board”). On the
Effective Date, the Board shall appoint the Executive to be a member of the
Board and, thereafter, use its best efforts to have the Executive elected to the
Board annually during the Executive’s employment with the Company. During
Executive’s employment with the Company, the Executive shall report directly to
and take direction from the Board or its Chairman.

(b)   Excluding periods of vacation, sick leave and disability to which the
Executive is entitled, the Executive agrees to devote his full time, attention
and energy to the business of the Company and to use his reasonable best efforts
to perform faithfully and efficiently such responsibilities. Executive shall
not, without the prior written consent of the Company, actively engage in any
other business or business activity during the Employment Period (as defined
below). The Executive may, however, (i) serve on civic or charitable boards or
committees, (ii) participate in appropriate professional organizations,
(iii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (iv) manage personal investments, and (v) serve on corporate
boards with the permission of the Board, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
hereunder.

2.     Employment Period; Commencement of Employment.   The term of this
Agreement shall commence on the Effective Date and end on the third anniversary
of the Effective Date, as defined below (the “Initial Employment Period”).
Thereafter, the term of this Agreement shall automatically renew for an
indeterminate number of one-year periods unless, at least three months prior to
the expiration of the Initial Employment Period or any succeeding one-year term,
either party gives written notice to the other of its election not to extend
such term of the Agreement (the Initial Employment Period and any succeeding
one-year renewal is hereinafter referred to as the “Employment Period”). The
Executive shall commence employment services as soon as reasonably practicable
following the Effective Date, but no later than March 26, 2007 (the “Start
Date”).

3.     Compensation.

(a)   Signing Bonus.   In consideration for the Executive entering into this
Agreement and agreeing to serve as the President & CEO, the Company shall pay to
the Executive a signing bonus equal to $1,200,000 (the “Signing Bonus”) within
ten business days following the Start Date. The Signing Bonus shall be
conditioned on the Executive’s continued employment with the Company for one
year following the Start Date. To the extent that the Executive’s employment
with the Company is terminated by either the Executive or the Company, for any
or no reason, prior to the end of that one-year period, the Signing Bonus shall
be forfeited and the Executive agrees to repay the Signing Bonus to the Company
within five business days following such termination. The Executive agrees that
the Company shall have the right to set off such repayment obligation against
any amount then owed by the Company to the Executive,


--------------------------------------------------------------------------------


including, without limitation, the cancellation of stock options, restricted
stock units and/or other equity instrument in the Company having a fair market
value equal to the repayment obligation.

(b)   Inducement Grant.   On the Effective Date, the Company shall grant to the
Executive (i) a stock option to purchase 1,000,000 shares of the Company’s
common stock (the “Inducement Option”) and (ii) 500,000 restricted stock units
(the “Inducement RSUs” and together with the Inducement Option, the “Inducement
Grant”). The Inducement Option shall have an exercise price per share equal to
the fair market value of one share of the Company’s common stock on the
Effective Date ( i.e., the average of the high and low of the price per share on
the NY Stock Exchange on the date of grant). The Inducement Grants shall be
subject to the following vesting schedule: 25% fully vested on the Start Date
and 25% to vest on each of the first, second and third anniversaries of the
Effective Date. The Inducement Grants shall have such other terms and conditions
as set forth in separate agreements to be entered into by the Company and the
Executive and as consistent with the terms of the Company’s 1999 Stock Incentive
Plan.

(c)   Base Salary.   During the Employment Period, as consideration for services
rendered, the Company shall pay to the Executive a base salary at an annual rate
at least equal to $1,200,000 (“Base Salary”) payable over each calendar year at
the regular pay periods of the Company. During the Employment Period, Base
Salary shall be reviewed by the Board at least annually and may be increased,
but not decreased, at any time and from time to time as shall be determined by
the Board in its sole discretion.

(d)   Annual Bonus.   During the Employment Period, the Executive shall be
eligible to earn a bonus based upon performance objectives established by the
Board, with threshold, target, maximum and CAP bonus levels of 75%, 150% 225%
and 300% of Base Salary, under the Company’s Executive Annual Incentive Bonus
Plan (the “Bonus Plan”). If the target performance goals for Fiscal 2007 are not
attained such that the Executive would earn at least $1,800,000, the Company
shall pay to Executive a guaranteed bonus, without regard to achievement of
goals, for Fiscal 2007 equal to $1,800,000 (the “Guaranteed Bonus”).

(e)   Annual Grants.   During the Employment Period, the Executive shall be
eligible for an annual equity grants (the “Annual Grants”), at the discretion of
the Board, with target grants of stock options to purchase 150,000 shares of the
Company’s Common Stock and such number of restricted stock units with a fair
market value equal to the Executive’s then current annual base salary, under the
Company’s 1999 Stock Incentive Plan (or its successor plan). The Annual Grants
shall be subject to the following vesting schedule: 25% fully vested on their
grant date and 25% to vest on each of the first, second and third anniversaries
of their grant date.

(f)    Employee Benefit Plans.   In addition to the Base Salary, Bonus and
Annual Grants as hereinabove provided, the Executive shall be entitled to
participate during the Employment Period in all incentive programs, savings,
pension and retirement plans and programs generally available to other senior
executives of the Company from time to time other than those embodied in
separately negotiated agreements.

(g)   Welfare Benefit Plans.   During the Employment Period, the Executive and
the Executive’s family shall be eligible for participation (to the same degree
as other senior executives of the Company) in each welfare benefit plan of the
Company, including, without limitation, all medical, prescription, dental,
disability, salary continuance, life, accidental death and travel accident
insurance plan and programs of the Company and its affiliated companies. The
Executives annual automobile allowance, payable in bi-monthly installments,
shall be $30,000.

(h)   Vacation.   During the Employment Period, the Executive shall be entitled
to four weeks per calendar year of paid vacation.

2


--------------------------------------------------------------------------------


(i)    Business Expenses, Temporary Living, Travel and Relocation Expenses,
etc.   The Company shall promptly reimburse the Executive for all reasonable
employment, travel, entertainment and other business related expenses incurred
by the Executive in accordance with the policies, practices and procedures of
the Company in effect from time to time. The Company shall reimburse the
Executive for all reasonable and customary travel, commuting and temporary
living expenses during the first year of the Employment Period. Should the
Executive, at his sole discretion, relocate to the greater Philadelphia
metropolitan area during the Employment Period, the Company shall reimburse the
Executive for all reasonable and customary relocation costs and expenses
(including costs associated with the sale of his residence (including, without
limitation, sales commission and closing costs).

(j)    Executive Supplemental Retirement Plan.   The Executive shall be
immediately eligible to participate in the Company’s Executive Supplemental
Retirement Plan at a contribution level equal to 16% (of Base Salary and Annual
Bonus) fully vesting on (i) the fourth anniversary of the Effective Date or
(ii) the Executive’s earlier involuntary termination without “Cause,” as defined
below, or termination for “Good Reason,” as defined below.

(k)   Controlling Document.   To the extent there is any inconsistency between
the terms of this Agreement and the terms of any plan or program under which
compensation or benefits are provided hereunder, this Agreement shall control.
Otherwise, the Executive shall be subject to the terms, conditions and
provisions of the Company’s plans and programs, as applicable.

4.     Termination.   This Agreement and Executive’s employment shall terminate
under the following circumstances:

(a)   Death or Disability.   This Agreement shall terminate automatically upon
the Executive’s death. During the Employment Period, if, as a result of physical
or mental incapacity or infirmity, Executive shall be unable to perform his
duties under this Agreement for (i) a continuous period of 90 days or more, or
(ii) periods aggregating 120 days or more during any period of 12 consecutive
months (each a “Disability Period”), and at the end of the Disability Period
there is no reasonable probability that Executive can promptly resume his duties
hereunder, Executive shall be deemed disabled (the “Disability”) and the
Company, by notice to Executive, shall have the right to terminate this
Agreement and the Executive’s employment for Disability at, as of or after the
end of the Disability Period. The existence of the Disability shall be
determined by a reputable, licensed physician selected by the Company in good
faith, whose determination shall be final and binding on the parties. Executive
shall cooperate in all reasonable respects to enable an examination to be made
by such physician. Notwithstanding the foregoing, the Company may conclusively
determine Executive to have suffered a Disability and terminate the Employment
Period on account of such Disability at any time after Executive has commenced
receiving benefits under the Company’s Long Term Disability Salary Continuation
Plan.

(b)   With or Without Cause.   The Company may terminate this Agreement and the
Executive’s employment with or without “Cause.”  For purposes of this Agreement,
“Cause” means (i) the continued failure of Executive to comply with the lawful
directives of the Chairman or the Board (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a Notice of Termination without
Cause by the Company or delivering a Notice of Termination for Good Reason to
the Company) within 30 days after a written demand is delivered to the Executive
by the Company specifying the failure; (ii) any act by Executive of illegality,
dishonesty or fraud in connection with the Executive’s employment; (iii) the
willful engaging by Executive in gross misconduct which is demonstrably and
materially injurious to the Company or its affiliates; (iv) Executive’s
conviction of or pleading guilty or no contest to a felony; or (v) a violation
of Section 6 or 7 herein. For purpose of this paragraph (b), no act or failure
to act by Executive shall be considered “willful” unless done or omitted to be
done by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company or its affiliates.
Any act,

3


--------------------------------------------------------------------------------


or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. Cause shall not exist unless and
until the Company has delivered to Executive, along with the Notice of
Termination for Cause, a copy of a resolution duly adopted by two-thirds (2¤3)
of the entire Board (excluding Executive if Executive is a Board member) at a
meeting of the Board called and held for such purpose, finding that in the good
faith opinion of the Board an event set forth in clauses (i) - (v) above has
occurred and specifying the particulars thereof in detail.

(c)   With or Without Good Reason.   This Agreement and the Executive’s
employment may be terminated by the Executive with or without Good Reason. For
purposes of this Agreement, “Good Reason” means:

(i)    any change in the duties or responsibilities of Executive that is
inconsistent in any material and adverse respect with Executive’s position,
duties, responsibilities or status as President & CEO (including any material
and adverse diminution of such duties or responsibilities or change in his
reporting relationship so that he is to report to someone other than the Board
or its Chairman); provided, however, that Good Reason shall not be deemed to
occur upon (A) a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity and does not involve any other event set forth in
this paragraph (c).

(ii)   any substantial failure by the Company to comply with any of the
provisions of Sections 3 or 8(c) of this Agreement;

provided, however, that a termination by Executive for Good Reason shall be
effective only if, within 30 days following the delivery of a Notice of
Termination for Good Reason by Executive to the Company, the Company has failed
to cure the circumstances giving rise to Good Reason to the reasonable
satisfaction of the Executive.

(d)   Notice of Termination.   Any termination by the Company with or without
Cause or by the Executive with or without Good Reason shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 9(d) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, if applicable, and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the proposed termination date.

(e)   Expiration of the Employment Period.   This Agreement and the Executive’s
employment shall terminate upon the delivery of a notice of non-extension of the
Employment Period by either the Executive or the Company as set forth in
Section 2.

(f)    Certain Modifications.   Notwithstanding anything to the contrary
contained in this Section 4 or in any other Section of this Agreement, Good
Reason shall not be deemed to occur, and the Company shall not be deemed in
violation of any provision of this Agreement, upon any change in duties or
responsibilities of the Executive that is a result of a modification of the
organizational structure of the Company.

5.     Obligations of the Company Upon Termination.

(a)   Death.   If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate and the Company shall pay the
Executive’s estate his Base Salary through the date of termination at the rate
in effect at the time of death and any other benefits (including death benefits
and any bonus due under the terms of the Bonus Plan) to which Executive is
entitled to hereunder

4


--------------------------------------------------------------------------------


as of the date of the Executive’s death and shall have no further obligations to
the Executive under this Agreement.

(b)   Disability.   If the Executive’s employment is terminated by reason of the
Executive’s Disability, this Agreement shall terminate and the Company shall pay
the Executive his Base Salary through the date of termination at the rate in
effect at the time of Disability and any other benefits (including Disability
benefits) to which Executive is entitled to hereunder at the date of the
termination and shall have no further obligations to the Executive under this
Agreement.

(c)   With Cause, Without Good Reason or Non-Extension of Employment Period.  
If the Executive’s employment shall be terminated (i) by the Company with Cause,
(ii) by Executive without Good Reason or (iii) on account of the delivery by
either party of a notice of non-extension of the Employment Period, the Company
shall pay the Executive his Base Salary through the date of termination at the
rate in effect at the time Notice of Termination is given and shall have no
further obligations to the Executive under this Agreement.

(d)   Without Cause or With Good Reason.   If, during the Employment Period,
Executive’s employment shall be terminated (i) by the Company without Cause, or
(ii) by Executive for Good Reason, the Company shall pay to the Executive or
provide the following amounts and benefits, with respect to which Executive
shall have no duty of mitigation:

(A)  to the extent not theretofore paid, the Company shall pay the Executive’s
Base Salary through the date of termination at the rate in effect on the date of
termination plus any Bonus amounts had been earned but had not yet been paid and
any vacation pay for accrued but unused vacation through the date of termination
in the calendar year which includes the date of termination (such amount to be
paid in a lump sum within 10 days of such termination);

(B)   the Company shall pay to the Executive an amount equal to two times his
then current Base Salary (such amount to be paid in a lump sum within 10 days of
such termination);

(C)   if the date of termination is prior to the payment of the Guaranteed
Bonus, the Company shall pay to the Executive an amount equal to the Guaranteed
Bonus (such amount to be paid in a lump sum within 10 days of such termination);
and

(D)  to the extent at least 333,333 of the Inducement RSUs are not fully vested
as of the termination date, the Company shall cause such additional number of
the Inducement RSUs to immediately vest as is equal to 333,333 minus such number
of the Inducement RSUs that have otherwise fully vested as of the termination
date.

All payments and benefits to be provided to the Executive under this
Section 5(d) shall be subject to the Executive’s (x) compliance with the
restrictions of Sections 6 and 7(a) herein and (y) execution of a general
release and waiver of claims against the Company in the form to be determined by
the Company at the time of termination. Anything herein to the contrary
notwithstanding, if the Executive becomes entitled to payments pursuant to
Section 5(d) hereof, Executive agrees to waive payments under any severance plan
or program of the Company.

(e)   Change of Control Agreement.   Notwithstanding the foregoing, the Company
shall have no obligation to provide, and the Executive shall not be entitled to
receive, the payments and benefits to be provided under this Section 5, if the
Executive’s employment shall be terminated during such Executive’s Employment
Period (as defined in that certain Change of Control Employment Agreement, dated
as of the date hereof, between the Company and the Officer (the “Change in
Control Agreement”)). During the Employment Period (as defined in the Change of
Control Agreement), the Change of Control Agreement shall supercede this
Agreement in its entirety.

5


--------------------------------------------------------------------------------


6.     Confidential Information.   The Executive shall forever hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
affiliated companies and which shall not be public knowledge. The Executive
shall not, without the prior written consent of the Company or except as
required by law or in a judicial or administrative proceeding with subpoena
powers, communicate or divulge any such information, knowledge or data to anyone
other than the Company and those designated by it.

7.     Covenant Against Competition.

(a)  The Executive shall not, during his employment with the Company, and for
two years thereafter, directly or indirectly, (a) induce or attempt to influence
any employee of the Company to terminate his employment with the Company or hire
or solicit for hire on behalf of another employer any person then employed or
who had been employed by the Company during the immediately preceding six months
or (b) engage in (as a principal, partner, director, officer, agent, employee,
consultant or otherwise) or be financially interested in any business operating
within the United States of America, if (i) such business’ primary business is
the retail and/or commercial sale of automotive parts, accessories, tires and/or
automotive repair/maintenance services including, without limitation, the
entities (including their franchisees and affiliates) listed on Schedule 7
hereto, or (ii) the retail and/or commercial sale of automotive parts,
accessories, tires and/or repair/maintenance services is the primary focus of
such engagement or financial interest. However, nothing contained in this
Section 7 shall prevent the Executive from (i) following his employment with the
Company, engaging in (as a principal, partner, director, officer, agent,
employee, consultant or otherwise) or be financially interested in any new or
used automotive dealership business (including an automotive repair and
maintenance service business that is ancillary thereto) or (ii) holding for
investment up to two percent (2%) of any class or equity securities of a company
whose securities are traded on a national or foreign securities exchange.

(b) The Executive acknowledges that the restrictions contained in Section 6
hereof and this Section 7, in view of the nature of the business in which the
Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of the Company, and that any violation thereof would result
in irreparable injuries to the Company, and the Executive therefore acknowledges
that, in the event of his violation of any of these restrictions, the Company
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief (without the posting of any bond) as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such a violation, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company may be entitled.

(c)  If the Executive violates any of the restrictions contained in this
Section 7, the restrictive period shall be extended from the time of the
commencement of any such violation until such time as such violation shall be
cured by the Executive to the satisfaction of the Company.

(d) The invalidity or unenforceability of any provision or provisions of this
Section 7 shall not affect the validity or enforceability of any other provision
or provisions of this Section 7, which shall remain in full force and effect. If
any provision of this Section 7 is held to be invalid, void or unenforceable in
any jurisdiction, any court or arbitrator so holding shall substitute a valid,
enforceable provision that preserves, to the maximum lawful extent, the terms
and intent of this Agreement and shall correspondingly modify the Company’s
obligations under Section 5(d). If any of the provisions of, or covenants
contained in, this Section 7 are hereafter construed to be invalid or
unenforceable in any jurisdiction, the same shall not affect the remainder of
the provisions or the enforceability thereof in any other jurisdiction, which
shall be given full effect, without regard to the invalidity or unenforceability
in such other jurisdiction. Any such holding shall affect such provision of this
Section 2, solely as to that jurisdiction, without rendering that or

6


--------------------------------------------------------------------------------


any other provisions of this Section 2 invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant contained in this Section 2 should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant will be modified so that the scope of the covenant is reduced only
to the minimum extent necessary to render the modified covenant valid, legal and
enforceable and a corresponding reduction in the scope of the Company’s
obligations under Section 5(d) shall also be made.

8.    Successors.

(a)   This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)   This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.

(c)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

9.     Miscellaneous.

(a)   This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without reference to principles of
conflict of laws. The parties hereto agree that exclusive jurisdiction of any
dispute regarding this Agreement shall be the state courts located in
Philadelphia, Pennsylvania.

(b)   The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

(c)   This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(d)   All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive, to:

the residence address of the Executive set forth in the Company’s books and
records

If to the Company, to:

The Pep Boys—Manny, Moe & Jack
3111 West Allegheny Avenue
Philadelphia, PA 19132
Attention:  Chairman of the Board
cc: General Counsel

7


--------------------------------------------------------------------------------


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(e)   The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

(f)    This Agreement, together with the Change of Control Agreement and the
agreements evidencing the Inducement Grants, contains the entire understanding
of the Company and the Executive with respect to the subject matter hereof.

(g)   If the Executive is precluded from performing this employment by reason of
any pre-existing contractual restrictions, the terms and benefits of this
Agreement shall be null and void.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company has
caused this Agreement to be executed in its name on its behalf, on the
date(s) shown below.

/s/ JEFFREY C. RACHOR

 

Dated: April 13, 2007

 

THE PEP BOYS—MANNY, MOE & JACK

 

By:

/s/ WILLIAM LEONARD

 

 

William Leonard

 

 

 

Chairman of the Board

 

 

 

Dated: April 13, 2007

 

 

8


--------------------------------------------------------------------------------